DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-4, 7-9, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emamjomeh et al. (US 2017/0232677) in view of Zhuang et al. (US 2013/0186514).
Regarding claim 1, Emamjomeh teaches a fusing system for an additive manufacturing machine ([0020]), comprising: 
a warmer to preheat unfused build material in a work area ([0058]); 
a dispenser to dispense a fusing agent on to build material in the work area in a pattern corresponding to an object slice ([0036]); 
a fusing lamp to fuse patterned build material in the work area ([0049]); and 
a controller operatively connected to the warmer ([0027]). 
Emamjomeh does not expressly teach a temperature sensor to measure a temperature of preheated unfused build material in the work area, and that the controller operatively connected to the temperature sensor to adjust a heat output of the warmer to the work area based on a temperature measured by the temperature sensor. However, Zhuang teaches a controller operatively connected to the a temperature sensor to measure a temperature of preheated unfused build material in the work area to adjust the heat output of the warmer to the work area based on the temperature measured by the temperature sensor, thus ensuring uniform heating of the build material ([0033]). The references are analogous in the field of powder distribution for additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the fusing system with the temperature sensor in order to ensure uniform heating of the build material as desired by Zhuang.
Regarding claim 2, Zhuang teaches wherein the controller is to adjust the heat output of the warmer by changing an electrical power to the warmer ([0033]).  
Regarding claim 3, Zhuang teaches wherein the controller is to adjust the heat output of the warmer based on a comparison of a temperature measured by the temperature sensor to a threshold temperature ([0033]).  
Regarding claim 4, the references as combined do not expressly teach wherein the controller is to adjust the heat output of the warmer to the work area by modulating an electrical power signal to the warmer within a range of ±5% of a rated power of the lamp in less than 50ms. However, the limitations of changing the warmer power in the range of ±5% of a rated power of the warmer in less than 50 ms represents a selection of the optimal values of the parameters that can be performed by trial-and-error optimization, and therefore would have been obvious to one of ordinary skill in the art at the time of filing the application to make the foregoing modification. 
Regarding claim 7, Emamjomeh teaches a fusing system for an additive manufacturing machine ([0020]), comprising:  
a first carriage movable over a work area, the first carriage ([0054]) carrying a warmer to heat unfused layered build material and a fusing lamp to heat layered build material patterned with a fusing agent ([0049], [0058]); and 
a second carriage ([0041]) movable over the work area, the second carriage carrying a dispenser to dispense the fusing agent on to layered build material in a pattern corresponding to an object slice ([0036]).
However, Emamjomeh does not expressly teach a temperature sensor to measure a temperature of unfused build material in the work area. However, Zhuang teaches a temperature sensor to measure a temperature of unfused build material in the work area, thus ensuring uniform heating of the build material ([0033]). The references are analogous in the field of powder distribution for additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the fusing system with the temperature sensor in order to ensure uniform heating of the build material as desired by Zhuang.
Regarding claim 8, Zhuang teaches a controller operatively connected to the warmer and to the temperature sensor to adjust the heat output of the warmer to the work area based on a temperature measured by the temperature sensor ([0033]).  
Regarding claim 9, Emamjomeh teaches wherein the controller is to adjust the heat output of the warmer to the work area by changing a scan speed of the first carriage over the work area ([0051]) and/or by changing an electrical power to the warmer. Because claim 9 presents limitations in the alternative, Examiner notes that the limitation of changing an electrical power to the warmer is taught by Zhuang ([0033]).
Regarding claim 12, Emamjomeh teaches processor readable medium having instructions thereon that cause a controller executing the instructions in the work area ([0027]).
However, Emamjomeh does not expressly teach the heat output of a warmer to a work area in an additive manufacturing machine based on a temperature of unfused build material in the work area by modulating an electrical power signal to the warmer within a range of ±5% of a rated power of the warmer in less than 50ms. However, Zhuang teaches the heat output of a warmer to a work area in an additive manufacturing machine based on a temperature of unfused build material in the work area by modulating an electrical power signal to the warmer ([0033]). The references are analogous in the field of powder distribution for additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the fusing system with the temperature sensor in order to ensure uniform heating of the build material as desired by Zhuang.
The references as combined do not expressly teach the limitations of modulating an electrical power signal to the warmer within a range of ±5% of a rated power of the warmer in less than 50ms. However, the limitations of changing the warmer power in the range of ±5% of a rated power of the warmer in less than 50 ms represents a selection of the optimal values of the parameters that can be performed by trial-and-error optimization, and therefore would have been obvious to one of ordinary skill in the art at the time of filing the application to make the foregoing modification. 
Regarding claim 15, as previously discussed with respect to independent claim 12, Emamjomeh does not expressly teach the heat output of a warmer to a work area in an additive manufacturing machine based on a temperature of unfused build material in the work area by modulating an electrical power signal to the warmer within a range of ±5% of a rated power of the warmer in less than 50ms. However, Zhuang teaches the heat output of a warmer to a work area in an additive manufacturing machine based on a temperature of unfused build material in the work area by modulating an electrical power signal to the warmer ([0033]). The references are analogous in the field of powder distribution for additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the fusing system with the temperature sensor in order to ensure uniform heating of the build material as desired by Zhuang.
The references as combined do not expressly teach the limitations of modulating an electrical power signal to the warmer within a range of ±5% of a rated power of the warmer in less than 50ms. However, the limitations of changing the warmer power in the range of ±5% of a rated power of the warmer in less than 50 ms represents a selection of the optimal values of the parameters that can be performed by trial-and-error optimization, and therefore would have been obvious to one of ordinary skill in the art at the time of filing the application to make the foregoing modification. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emamjomeh et al. (US 2017/0232677) in view of Zhuang et al. (US 2013/0186514) as applied to claims 1-4 above, and further in view of Bely (SU 205267). Regarding claim 5, the references as combined do not expressly teach wherein the warmer comprises a lamp with an operating color temperature in the range of 800K to 2150K. However, Bely teaches wherein the warmer comprises a lamp with an operating color temperature in the range of 800K to 2150K (col. 1, ll. 17-30). The references are analogous in the field of powder distribution for additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the fusing system with the lamp having the foregoing operating temperature in order to improve the quality of materials applied to the build surface as desired by Bely (col. 1, ll. 6-10).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emamjomeh et al. in view of Zhuang et al. and Bely as applied to claims 1-5 above, and further in view of Cochran (US 2009/0102083). Regarding claim 6, the references as combined do not expressly teach the limitation wherein the fusing lamp comprises a fusing lamp with an operating color temperature in the range of 2400K to 3500K. However, Cochran teaches wherein the fusing lamp comprises a fusing lamp with an operating color temperature in the range of 2400K to 3500K ([0023]). The references are analogous in the field of powder distribution for additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the fusing system with the lamp having the foregoing fusing temperature in order to improve the quality of fused materials applied to the build surface as desired by Cochran ([0023]).

17.	Claims 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emamjomeh et al. in view of Zhuang et al. as applied to claims 7 and 12, respectively, and further in view of Coeck (WO 2016/049621).
Regarding claim 10, the references as combined do not expressly teach a heat sensor to measure a heat output of the fusing lamp. However, Coeck teaches a heat sensor to measure a heat output of the fusing lamp ([0032]-[0033]). The references are analogous in the field of temperature distributions for additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the fusing system with a heat sensor in order to determine a desired temperature distribution of the building material as desired by Coeck ([0032]-[0033]).
Regarding claim 11, Zhuang teaches that the limitation wherein the controller is operatively connected to the warmer and the temperature sensor to adjust the heat output of the warmer to the work area based on a temperature measured by the temperature sensor is well known to one of ordinary skill in the art ([0033]). Similarly, Coeck teaches that the limitations wherein the controller is operatively connected to the fusing lamp and the temperature sensor to adjust the heat output of the fusing lamp to the work area based on a heat output measured by the heat sensor are equally known to one of ordinary skill in the art Coeck ([0032]-[0033]).
Regarding claim 13, the references as combined do not expressly teach the limitation of having instructions thereon that cause a controller executing the instructions to adjust the heat output of a fusing lamp to the work area based on a heat output of the fusing lamp measured by a heat sensor near the work area. However, Coeck teaches the limitation of having instructions thereon that cause a controller executing the instructions to adjust the heat output of a fusing lamp to the work area based on a heat output of the fusing lamp measured by a heat sensor near the work area.  The references are analogous in the field of temperature distributions for additive manufacturing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the fusing system with a controller that adjusts the heat output of the fusing lamp to achieve the desired temperature distribution of the building material as desired by Coeck ([0032]-[0033]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emamjomeh et al. in view of Zhuang et al. as applied to claim 12 above, and further in view of Hickerson (WO 2011/005690). Regarding claim 14, the references as combined do not expressly teach the limitation wherein the warmer comprises a halogen lamp and the medium has instructions to operate the lamp in a temperature color range of 800K to 2150K.  However, Hickerson teaches that the limitation wherein the warmer comprises a halogen lamp and the medium has instructions to operate the lamp in a temperature color range of 800K to 2150K is well known, and therefore would have been obvious to one of ordinary skill in the art at the time of filing the application ([0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vilajosana shows a controller used for temperature determination in additive manufacturing systems. 
Zhao shows a method of controlled heating of build materials in 3D printing using a movable radiation source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Evan Hulting/
Examiner
Art Unit 1745

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        January 15, 2021